103 F.3d 122
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Irene VANCE, widow of Jessie Vance, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR;  Cedar CoalCorporation, Respondents.
No. 96-1812.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 26, 1996.Decided Dec. 13, 1996.

Irene Vance, Petitioner Pro Se.  Patricia May Nece, Rita A. Roppolo, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.;   Henry Chaplin Bowen, David Lynn Yaussy, C. Scott Masel, ROBINSON & MCELWEE, Charleston, West Virginia, for Respondents.
Ben.Rev.Bd.
AFFIRMED.
Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Petitioner seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.1996).  Our review of the record discloses that the Board's decision is based upon substantial evidence and is without reversible error.  Accordingly, we affirm on the reasoning of the Board.  Vance v. Director, Office Workers' Compensation Programs, No. 95-2085-BLA (B.R.B. May 16, 1996).  Appellant's motion to proceed on appeal in forma pauperis is granted.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED